Citation Nr: 0928869	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  08-07 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for left 
shoulder shell fragment wound (SFW) residuals.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph P. Gervasio




INTRODUCTION

The Veteran had active military service from December 1942 to 
January 1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision that denied 
entitlement to an increased rating for the residuals of a SFW 
of the left shoulder.  The Veteran filed a notice of 
disagreement (NOD) in July 2007.  The RO issued a statement 
of the case (SOC) in January 2008. The Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in March 2008.

In July 2009, a Deputy Vice Chairman of the Board granted the 
motion of the Veteran's representative to advance this appeal 
on the Board's docket, pursuant to 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2008).


FINDINGS OF FACT

1.	All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.	Pertinent to the current claim for increase, the Veteran's 
left shoulder SFW residuals have consisted of only some 
impairment of function of Muscle Group 1, with normal or near 
normal muscle strength and range of motion, and no weakness, 
and no moderately severe signs of muscle disability such as 
loss of deep fascia or muscle substance; these symptoms are 
reflective of no more than overall moderate injury to Muscle 
Group 1.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left 
shoulder SFW residuals are not met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.56, 
4.59, 4.73, Diagnostic Code 5301 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing. See, e.g., Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). As delineated 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim(s); (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim(s), in accordance 
with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part. See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008). Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Board also is aware of the decision of the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). In Vazquez-
Flores, the Court held that, in rating cases, VA must notify 
the claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO). Id.; Pelegrini, 18 Vet. App. at 112. See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003). However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant. 
Id.

In this appeal, in a March 2007 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for an 
increased rating for the residuals of a SFW of his left 
shoulder. The letter also informed the Veteran of the 
information regarding the effective date that may be 
assigned.  The letter provided notice to the Veteran 
regarding what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA. They also specifically informed the Veteran 
to submit any evidence in his possession pertinent to the 
claims on appeal (consistent with Pelegrini and the version 
of 38 C.F.R. § 3.159 then in effect). The March 2007 letter 
also provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman. 

As regards the requirements of Vazquez-Flores, the Board 
finds that the Veteran was provided a letter in March 2009 
that met all of these requirements by informing the Veteran 
of all required information, including the rating criteria, 
notice of the effect of a worsening of the disability on the 
claimant's employment and daily life, and examples of the 
types of medical and lay evidence that the claimant may 
submit or ask VA to obtain.  As such, the notice requirements 
of Vazquez-Flores, have been satisfied.  

After issuance of March 2009 letter, and opportunity for the 
Veteran to respond, the March 2009 SSOC reflects 
readjudication of the claim. Hence, the Veteran is not shown 
to be prejudiced by the timing of the notice. See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal. Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records, VA records of treatment 
and the report of an April 2007, VA examination. Also of 
record and considered in connection with the appeal are 
various statements provided by the Veteran, and his 
representative on his behalf. The Board also finds that no 
additional RO action to further develop the record is 
warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the R,O 
the Veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence. There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims. Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal. 
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture. See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error). See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).
 
II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which provides for 
ratings based on average impairment of earning capacity 
resulting from a service-connected disability. 38 U.S.C.A. § 
1155 (West 2002 & Supp. 2008); 38 C.F.R. Part 4 (2008). Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2008). After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran. 38 C.F.R. § 4.3 (2008).

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2008); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made. Hart 
v. Mansfield, 21 Vet. App. 505, 509- 510 (2007). The 
following analysis is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods, and different ratings have in 
fact been awarded for different time periods.

Under DC 5301, a 10 percent rating is warranted for moderate 
injury of Muscle Group I in either a major or minor 
extremity.  A 20 percent rating is warranted for moderately-
severe injury to a minor extremity and a 30 percent rating is 
warranted for moderately-sever injury to a major extremity.  

The function of Muscle Group I encompasses upward rotation of 
the scapula and elevation of the arm above shoulder level.  
The extrinsic muscles of the shoulder girdle are comprised of 
the trapezius, levator scapulae, and serratus magnus.  

Standard range of shoulder flexion and shoulder abduction is 
from 0 to 180 degrees, and internal and external rotation are 
from 0 to 90 degrees in each direction. See 38 C.F.R. § 4.71, 
Plate I (2008).

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle 
injuries are classified as slight, moderate, moderately 
severe, or severe.

Moderately severe disability of muscles is characterized by a 
through and through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring. History and complaint 
characteristic of moderately severe muscle injury includes 
service department records or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound. A showing of moderately severe muscle disability 
should include a record of consistent complaints of cardinal 
signs and symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c) and, if present, evidence of inability to 
keep up with work requirements. Objective findings 
characteristic of moderately severe muscle disability include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side are 
also indicative of moderately severe muscle disability. Tests 
of strength and endurance compared with the sound side should 
demonstrate positive evidence of impairment. 38 C.F.R. § 
4.56(d)(3) (2008).

Severe disability of muscles is characterized by a through 
and through or deep penetrating wound due to high-velocity 
missile, or large multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring. History and 
complaint characteristic of severe disability of muscle 
includes service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound. Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements. Objective findings characteristic of 
severe muscle disability include ragged, depressed, and 
adherent scars indicating wide damage to muscle groups in 
missile track. Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area. Muscles 
swell and harden abnormally in contraction. Tests of 
strength, endurance, or coordinated movements compared with 
corresponding muscles of the uninjured side indicate severe 
impairment of function. If present, the following are also 
signs of severe muscle disability: (A) X- ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile. (B) 
Adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle. (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests. (D) Visible or measurable atrophy. 
(E) Adaptive contraction of an opposing group of muscles. (F) 
Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle. (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile. 38 C.F.R. § 
4.56(d)(4) (2008).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement. 38 C.F.R. § 
4.56(c) (2008).  

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that the criteria for 
a rating in excess of 10 percent for the Veteran's left 
shoulder SFW residuals under DC 5301 have not been met at any 
time pertinent to the claim for increase.

Review of the claims file shows that the Veteran sustained a 
shell fragment wound of the back of the left shoulder in 
combat on the island of Peleliu in September 1944.  Records 
of the in-service treatment that he received for the wound 
are not in the Veteran's claims folder, only the notation on 
the examination for separation from service.  On examination 
by VA dated in April 1947, it was noted that there was a 
superficial, wrinkled, slightly atrophic and pigmented scar 
below the point of the left scapula.  The scar measured 1.5 
cm in diameter.  No other abnormality was noted at that time 
and the pertinent diagnosis was scar from SFW, healed, back.  

VA outpatient treatment records, dated from 2002 to 2006 show 
that the Veteran did not have complaints relative specific to 
his SFW residuals, but that occasional left arm numbness was 
noted in June 2002 and X-ray studies dated in December 2006 
showed some arthritis of the left shoulder.  

An examination was performed by VA in April 2007.  At that 
time, it was reported that the Veteran had been hit by 
shrapnel in service that came out by itself and that he 
recovered with no further shoulder pain.  In 2002 he had 
suffered a stroke with residual right sided weakness and he 
now complained of left shoulder pain because he used that arm 
more since his stroke.  On examination, there were no 
findings of scars, tendon damage, nerve damage, bone damage, 
muscle herniation, loss of deep fascia or of muscle substance 
and no limitation of motion of the shoulder joint.  Range of 
motion of the left shoulder was flexion and adduction from 0 
to 180 degrees, with no additional limitation of motion due 
to repetitive use.  External and internal rotation were each 
from 0 to 90 degrees, again with no additional limitation of 
motion due to repetitive use.  There was crepitus of the left 
shoulder joint and some sclerotic lesions were noted on X-ray 
studies of the left hummers.  The examiner rendered an 
opinion that these degenerative changes were normal for the 
Veteran's age and not due to service.  Any limitation of 
motion of the shoulder joint was also considered to be normal 
for the Veteran's age.  

The April 2007 examination report does not show any 
abnormalities of the muscle substance, shape, strength, 
endurance, or coordination.  There was no indication of 
muscle atrophy, deep fascia damage or even findings of a scar 
in the area of the SFW.  Thus, there is no basis for a 
finding of moderately severe damage of Muscle Group I.  

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use or during flare-ups, and those 
factors are not contemplated in the relevant rating criteria. 
See 38 C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995). The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion. See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

Even considering the provisions of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, as regards functional loss due to pain, 
weakness, and other factors, the Board finds that no higher 
rating is assignable for left shoulder SFW residuals. The 
examiner in 2007 found no additional limitation of function 
due to pain or repetitive use of the shoulder.  Moreover, he 
demonstrated very good left shoulder range of motion and 
there are no reports of flare-ups.  On this record, then, 
there is no basis for the Board to find that the Veteran 
experiences any 38 C.F.R. § 4.40 or 4.45 or DeLuca symptom 
that is so disabling as to warrant assignment of a higher 
disability rating under DC 5301.

For all the foregoing reasons, there is no basis for staged 
rating of the disability under consideration, pursuant to 
Hart, the claim for an increased rating must be denied. In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine. However, 
as the preponderance of the evidence is against assignment of 
a rating in excess of 10 percent for the Veteran's service- 
connected left shoulder SFW residuals that doctrine is not 
for application. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§  
3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

A rating in excess of 10 percent for left shoulder SFW 
residuals is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


